Title: The Commissioners to J. D. Schweighauser, 22 August 1778
From: First Joint Commission at Paris,Adams, John,Lee, Arthur,Franklin, Benjamin
To: Schweighauser, John Daniel


     
      Passi August 22. 1778
     
     We received yours of the 18 Instant. Mr. Bersoll has already been informed that he must send his Accounts and Vouchers to us before we can order him to be paid therefore you will inform him that ’ till he has furnished us with these for our Examination he must not expect payment and we hope that for his own sake as well as for ours he will not proceed to the indecent Violence you apprehend. We are not in Circumstances to afford any further purchases and therefore desire that the goods on hand only may be ship’ d off as speedily and with as little Expence as possible. You will therefore act with Regard to the Saltpetre as you judge most conducive to this End. Mr. Hall must also shew a Receipt for the Delivery of the Beef charged to the Ranger, before he can be paid.
     With Regard to the Captain’s and other Americans not actually in the Service of the 13 united States who apply to you for Money, these are our Sentiments which we desire you will consider as final, that when they are at a Seaport like Nantes where they may supply their Wants by their own Industry, there is no Reason for their asking any thing from the public, nor can we consent that any public Money should be advanced to persons in their Situation, it is only to forward them to that Situation that we think ourselves authorised to furnish them Aids from the public Funds. We are wth. great Esteem Yours &c.,
     
      BF
      AL
      JA
     
    